DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The paragraphs [0004], [0039] and [0052] of the specification do not support the new limitation as indicated by applicant.  The paragraphs disclose the code which is generated at 730 (Fig.7) to be printed on a second side of the medium ([0052]) and the “information 103a-d may include detail of finishing to be perform in the job, following printing of the image” ([0039]).  As shown in Fig.7, the code is generated in the step 730 after the previous step 720 in which the print job is received i.e., the print job does not contain the code in the additional information that is associated with the print job since the code is generated after the print job is received so as to produce “a code” by analyzing the additional information so that “the code generated to represent the additional information” (claim 7, lines 11 and 12) as now claimed. It is unclear how limitation can read so as to be consistent with the specification and drawings.  Note, also, that the term “additional information” does not appear in the specification.
To the extent the claims are supported based on the disclosure, it is believe that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed 
	Claims 7-10 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Yoshio (Sato Yoshio) (JP-S61137762) in view of Tanabe (US 2014/0267475 A1).
	
With respect to claims 7 and 8, Yoshio teaches a memory apparatus i.e.,  a non-transitory computer-readable medium 30 (the Figure) stores necessary information i.e., additional information as a bar code i.e., a code represent addition information which is printed on the back surface of a substrate by a printing mechanism 20 (see the abstract)  and containing inherent instructions which are performed by a computer to cause a printer to receive a print job (i.e., image data, back print data and print order instructions), obviously, the analyze the additional information must be performed so as to produce a code that contains information associated with the print job in an encoded form  so that a first image at a first quality on a front surface can be printed i.e. a first side of a print target using a printing section  10 and print a bar code or a coder on the back surface.  Note that a second image at a second quality on a second side of the print target using an integrated printing device which is an ink jet printer wherein the second quality is lower than the first quality since the bar code image printed on the back surface is inherent lower quality then the image printed on the front surface (see the abstract), the second image comprising the code generated to include an inherent information associated with  the print job so that the second quality is lower than the first quality.  
Yoshio does not clearly teach the non-transitory computer-readable medium containing instructions to analyze the addition information of the print job which comprises both image data defining an image to be printed and additional information associated the print job.
  However, the use of   teach the non-transitory computer-readable medium containing instructions to analyze the addition information of the print job is conventional.  For example, 
  In view of the teachings of Tanabe, it would have been obvious to one of ordinary skill in the art to modify the memory apparatus i.e., the non-transitory computer-readable medium 30 of Yoshio by providing the instructions to analyze the addition information of the print job which comprises both image data defining an image to be printed and additional information associated the print job as  taught by Tanabe so as to achieve a desire image quality on a desired surface of a print target of Yoshio such as printing the second image quality which is  a bar code or a coder on the back surface on a second side of the print target which is lower than the first image quality or  a first side of a print target is printed with the first quality, and because one of ordinary skill in the art would have been able to carry out such a modification since the use of a non-transitory computer-readable medium containing instructions to analyze the addition information of the print job is known, and the results were reasonably predictable. 
With respect to claim 9, Yoshio teaches the second image which comprises the code generated based on the data of the print job which represents instructions for logistics management and production management i.e., finishing or shipping of a printed product comprising the first and second images after printing ([0001]).  
.
Claims 7, 8 and 10 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Freund et al. (US 6,382,850) in view of Tanabe (US 2014/0267475 A1).
With respect to claims 7 and 8, Freund et al.  teaches a control electronic i.e., a non-transitory computer-readable medium 54 (Fig.1) containing instructions which are performed by a micro-computer to cause a printer to receive a print job (i.e., image data, back print data and print order instructions) (col.5, first paragraph), obviously the  analyze data or the additional information of the print job must be performed so as  to produce a code that contains information associated with the print job in an encoded form  so that a first image at a first quality on a first side of a print target  can be printed using a conventional wide or super wide format printing section (col.1, lines 52-66 and col.2, first paragraph), and 48465230215/546,116 a second image is printed at a low resolution i.e., a second quality on a back side of the web 14 or a second side of the print target using an integrated printing device 26, the second image comprising digital computer and data i.e., the printed version of code generated to represent the additional information associated with  the print job wherein a low resolution or the second quality is lower than the first quality (col.3, lines 26-28 and col.4, line 16-18).
Freund et al. does not clearly teach the non-transitory computer-readable medium containing instructions to analyze the addition information of the print job which comprises both image data defining an image to be printed and additional information associated the print job.
However, the use of   teach the non-transitory computer-readable medium containing instructions to analyze the addition information of the print job is conventional.  For example, Tanabe (Figs. 3 and 5) teaches a computer i.e., a non-transitory computer-readable medium 3, 24 containing instructions to cause a printer 2 to receive a print job 21 ([0049]) which comprises 

  In view of the teachings of Tanabe, it would have been obvious to one of ordinary skill in the art to modify the memory apparatus i.e., the non-transitory computer-readable medium 54 of Freund et al. by providing the instructions to analyze the addition information of the print job which comprises both image data defining an image to be printed and additional information associated the print job as taught by Tanabe so as to achieve a desire image quality on a back surface of Freund et al.  such as printing the second image quality which is  a bar code or a coder on the back surface on a second side of the print target which is lower than the first image quality or  a first side of a print target is printed with the first quality, and because one of ordinary skill in the art would have been able to carry out such a modification since the use of a non-transitory computer-readable medium containing instructions to analyze the addition information of the print job is known, and the results were reasonably predictable. 
	With respect to claim 10, Freund et al. teaches that a non-transitory computer-readable medium 54 the instructions cause the second image within a boundary defined by the first image, such that the second image is behind the first image (col.5, second and third paragraphs). 
Claims 9, 17 and 18 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Freund et al. in view of Tanabe as applied to claim 7 above, and further in view of Yoshio (JP-S61137762).

Freund et al. does not teach the code of the second image represents instructions for shipping of a printed product comprising the first and second images after printing or the code of the second image represents instructions for finishing of a printed product comprising the first and second images after printing.
However, the selection of the desired code for the second image which represents instructions for finishing or shipping of a printed product comprising the first and second images after printing would be obvious depending upon user’s need or preference since after printing a product, the product obviously can be stored if there is no demand for the product or finishing and shipping as ordered or demanded.  For example, Yoshio teaches a conventional non-transitory computer-readable medium 30 (the Figure) containing inherent instructions which are performed by a computer to cause a printer to receive image data, back print data and print order instructions i.e., a print job prints a first image on a first side and a second image on a second side of a print target (see the abstract). The second image comprising barcode i.e., the code generated based on the data of the print job which represents instructions for logistics management and production management i.e., finishing or shipping of a printed product comprising the first and second images after printing ([0001]).
  In view of the teachings of Yoshio, it would have been obvious to one of ordinary skill in the art to modify the code of the second image represents instructions of Freund et al. as modified by Tanabe by providing the conventional code of the second image which represents instructions for finishing or shipping of a printed product comprising the first and second images after printing as taught by Yoshio for optimum of printing the second image the necessary information for finishing or shipping a printed product after printing for the advantage of providing information to the non-transitory computer-readable medium the  logistics system according to use’s preference.  

	Allowable Subject Matter
Claims 1- 6 and 11-16 are allowable as indicated in the previous OA.

Response to Arguments

	Applicants' arguments filed on January 11, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
 	
Conclusion
         	
         	The patents to Cremon et al. and Nakamura are cited to show other non-transitory computer-readable mediums having obvious similarities to the claimed non-transitory computer-readable medium containing instructions as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853